Citation Nr: 0419990	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  04-01 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for residuals of 
bacillary dysentery, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from March 1944 to May 1946.

In a December 1955 rating decision, the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(the RO) granted the veteran's claim of entitlement to 
service connection for residuals of bacillary dysentery.  A 
noncompensable disability rating was assigned, effective from 
November 17, 1957.  Service connection was denied for 
colitis. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the RO which 
denied the veteran's claim for a compensable evaluation for 
his service-connected bacillary dysentery disability.  The 
RO, in March 2004, increased the veteran's evaluation to 
10 percent.  The veteran has not expressed satisfaction with 
the assigned rating. See AB v. Brown, 6 Vet. App. 35 (1993) 
[applicable law mandates that it will generally be presumed 
that the maximum benefit allowed by law and regulation is 
sought, and it follows that a claim remains in controversy 
where less than the maximum benefit available is awarded].

A motion to advance this case on the Board's docket, which 
was received by the Board on June 23, 2004, was granted on 
July 15, 2004 for good cause.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Issues not on appeal

The Board notes that in February 2003, when the veteran 
requested to reopen his claim, the RO apparently interpreted 
this request as a claim for an increased rating.  However, 
the Board notes that the prior rating decision of December 
1955, on which the claim stemmed, also included a denial of 
service connection for colitis.  Subsequent statements by and 
on behalf of the veteran, although somewhat unclear, refer to 
what transpired during service and appear to be an attempt to 
reopen the claim of entitlement to service connection for 
colitis.   As the claims file does not indicate that this 
issue has been developed, the Board refers this issue to the 
agency of original jurisdiction (AOJ) for appropriate action.

Certain statements made by and on behalf of the veteran 
indicate that he is seeking an earlier effective date for 
service connection for his service-connected dysentery.   
See a January 22, 2004 statement from his representative, 
pointing out that although the veteran filed his initial 
claim in 1955 service connection was not made effective until 
1957.  Although less clear, other statements appear to 
suggest that he is also seeking an earlier effective date for 
a compensable disability rating for the service-connected 
dysentery.  These matters are also referred to the AOJ. 


REMAND

Reasons for remand

Issue clarification

As indicated in the Introduction, although the only issue 
which is currently on appeal is the matter of the veteran's 
entitlement to an increased disability rating for service 
connected dysentery residuals, several other related issues 
are suggested by the veteran's presentation, including 
reopening the previously-denied claim of entitlement to 
service connection for colitis and entitlement to earlier 
effective dates for service connection and an increased 
rating for residuals of bacillary dysentery.  The Board 
believes that efforts should be made to clarify which issues 
the veteran seeks to pursue before proceeding further with 
this appeal. 



Evidentiary development

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2003).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2003).  

The veteran was afforded a VA gastrology examination in 
February 2003.  The examiner indicated that the veteran had a 
"history" of dysentery, but did not have any clinical 
symptoms of colitis.  However, the Board notes that the 
examiner, while indicating that the veteran then denied 
diarrhea, did not comment on the current nature and extent of 
the veteran's service-connected residuals of bacillary 
dysentery disability, if any.  

The situation involving [service-connected] dysentery 
residuals versus [currently non service-connected] colitis is 
compounded by two factors.  First, as discussed above, there 
are indications that the veteran may be seeking to reopen a 
claim of entitlement to service connection for colitis which 
was denied in 1955.  Second, the veteran's service-connected 
dysentery is in fact rated as colitis.  See 38 C.F.R. 
§ 4.114, Diagnostic Codes 7322, 7323.  See also Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) [the Board is precluded 
from differentiating between symptomatology attributed to a 
non service-connected disability and a service-connected 
disability in the absence of medical evidence which does so].

A private physician, S.C., M.D., in a January 2004 letter, 
stated that the veteran continued to experience moderately 
severe bouts of diarrhea, which he related to the service-
connected disability.  The Board notes that the claims folder 
does not contain any clinical records that were utilized in 
reaching this determination, and is unclear if such 
determination was based on an examination and or a review of 
the veteran's claim file or just a medical history provided 
to the physician by the veteran.  Any records used in 
reaching this conclusion may be useful in adjudicating the 
issue on appeal.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the Veterans benefits 
Administration (VBA) for action as follows:

1.  VBA should contact the veteran 
through his representative and determine 
which issues he wishes to pursue.  All 
appropriate action should then be taken 
to develop any additionally raised 
issues.

2.  VBA should contact the veteran and 
request that he furnish the names, 
addresses and dates of treatment of all 
medical providers from whom he has 
received treatment for residuals of 
bacillary dysentery since his military 
service, to include any records from 
S.C., M.D. in Buffalo Grove, Illinois.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran and associated such 
records with the veteran's VA claims 
folder.

3.  The veteran should then be afforded a 
VA physical examination to determine the 
current nature and extent of the service-
connected residuals of bacillary 
dysentery.  The veteran's VA claims 
folder should be made available to the 
examiner in conjunction with the 
examination.  To the extent that other 
gastrointestinal disabilities exist, 
their manifestations should be 
distinguished from those of the service-
connected dysentery residuals, to the 
extent possible.  The examiner should be 
requested to describe, insofar as is 
possible, the frequency and severity of 
any manifestations of the service-
connected disability.  The report of the 
examination should be associated with the 
veteran's VA claims folder.  

4.	Following completion of the above development, 
VBA
should readjudicate the claim.  If any benefit 
sought on appeal is denied, the veteran and his 
representative should be furnished an appropriate 
supplemental statement of the case and be provided 
an opportunity to respond.  The case should then be 
returned to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  

____________________________________________
	BARRY F. BOHAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


